Exhibit 99.1 National CineMedia, Inc. Reports Results for Fiscal Fourth Quarter and Full Year 2016 Announces Quarterly Cash Dividend of $0.22 per Share Provides Full Year 2017 Outlook Centennial, CO – February 23, 2017 – National CineMedia, Inc. (NASDAQ: NCMI) (the Company), the managing member and owner of 43.7% of National CineMedia, LLC (NCM LLC), the operator of the largest in-theater digital media network in North America, today announced consolidated results for the fiscal fourth quarter and year ended December 29, 2016.
